Citation Nr: 1241324	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1961 to February 1965, with subsequent service in the Alabama Air National Guard.  He had prior duty as a midshipman at the U.S. Naval Academy from July 1957 to June 1961.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  The Waco, Texas RO certified the case to the Board.

In April 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the weight of the competent, probative evidence supports a finding that the Veteran's current hearing loss is as likely as not related to acoustic trauma in service.

3.  The Veteran currently has tinnitus, and the weight of the competent, probative evidence supports a finding that the Veteran's current tinnitus is as likely as not related to acoustic trauma in service.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the favorable decisions below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, documented on VA examination in January 2008.  The examiner additionally diagnosed him with tinnitus.

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure during his active duty service.  Specifically, he alleges that he was exposed to flight noise while serving as a pilot in the United States Navy flying F-8 aircrafts, and while working as a weapons division officer next to a runway.  He contends he was constantly exposed to the noise of jet engines without the benefit of hearing protection, and that he has had intermittent tinnitus and hearing loss since military service.  

The Veteran's service medical records reflect no specific instance(s) of acoustic trauma.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not necessarily fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection for tinnitus may be granted upon a showing that the disability is medically-related to service or to service-connected disability.

Here, the Veteran's service records indicate that he served as a pilot in the Navy.  The United States Department of Defense (DOD) has established lists of military occupational specialties (MOS) and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS has been identified as an MOS with "highly probable" hazardous noise exposure.  This is the highest likelihood of noise exposure contemplated by the DOD list.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Moreover, the RO has already conceded the presence of in-service acoustic trauma.  See July 2009 statement of the case.  Given all of this, the Board accepts that the Veteran experienced in-service noise exposure, as alleged. 

The record reflects several opinions on the question of whether the Veteran's current hearing loss and tinnitus are etiologically related to his in-service noise exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

On VA examination in January 2008, the examiner documented the Veteran's history as a military weapons division officer with exposure to jet engine noise without hearing protection.  Post-service, the Veteran did work as a pilot, but never worked out on the ramp and always wore headsets and other hearing protection.  Recreational noise exposure was negative.  The examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of unprotected military noise exposure and acoustic trauma.  As rationale for the conclusion on hearing loss, the examiner noted that the Veteran's separation audiogram showed  hearing within normal limits bilaterally.  As rationale for the conclusion on tinnitus, the examiner stated there was no documentation of tinnitus in the service treatment records.

On VA examination in December 2009, the examiner concluded that the Veteran's hearing loss is less likely as not a result of noise exposure during military service.  As rationale, the examiner stated that no significant threshold shifts were noted for rating frequencies 500-4000 Hertz, and that no hearing loss was noted at separation.

In April 2011, a private audiogram was conducted by J. Caudle, an audiologist, who concluded that the Veteran's mild to moderate sensorineural hearing loss and tinnitus are consistent with noise exposure in service.  The opinion was founded on examination of the Veteran, and a review of his history and service treatment records.

The Board finds that at minimum, the evidence is in equipoise as to each claim.  The negative evidence consists of the opinions of the January 2008 and December 2009 VA examiners.  The December 2009 opinion regarding hearing loss is of diminished probative value because the examiner made no mention of the Veteran's in service noise exposure as a Navy pilot, and focused entirely on the service treatment records, and the  absence of documented hearing loss therein, instead.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown,  5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  It is thus unclear whether the examiner was aware of the Veteran's military occupational specialty, as the report is silent for discussion in this regard.  Notably, the December 2009 VA examiner offered no opinion regarding the Veteran's tinnitus.  Also, it is noted that when the findings of the separation examination in 1965 are converted to ISO figures, for current comparison, there is a 35 at 6000 Hertz, suggesting some early onset of hearing loss.

When weighing the remaining opinions-those of the January 2008 and April 2011 examiners-the Board finds the evidence in equipoise.  In each report, the examiner noted the service treatment records, but properly accounted for the Veteran's contentions of the in-service incurrence of hazardous noise exposure.  The opinions are thus adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  While not flawless, each opinion provides a contrasting, yet well-reasoned viewpoint with adequate reasons and bases for the conclusion reached.  

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus are met.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


